Citation Nr: 1740624	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-13 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of service connection for ischemic heart disease.

2.  Entitlement to restoration of Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.

3.  Entitlement to service connection for ischemic cerebrovascular accident (CVA).

4.  Entitlement to service connection for aphasia.

5.  Entitlement to service connection for a right upper extremity neurological disability (claimed as right arm reflex sympathetic dystrophy).

6.  Entitlement to service connection for a left upper extremity neurological disability (claimed as left upper extremity peripheral neuropathy).

7.  Entitlement to service connection for a right lower extremity neurological disability (claimed as right leg reflex sympathetic dystrophy).
8.  Entitlement to service connection for a left lower extremity neurological disability (claimed as left lower extremity peripheral neuropathy).

9.  Entitlement to service connection for an eye disability (claimed as poor vision).

10.  Entitlement to service connection for a kidney disability.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a psychiatric disability (claimed as depressive type mood disorder and as posttraumatic stress disorder (PTSD)).

14.  Entitlement to service connection for a back disability.

15.  Entitlement to a compensable rating for bilateral hearing loss.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

17.  Entitlement to a certificate of eligibility for assistance in acquiring:  an automobile or other conveyance and adaptive equipment OR adaptive equipment only.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1969, with honorable service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2013, October 2013, and January 2016 rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

The following two issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) entitlement to special monthly compensation (SMC) based on the need for aid and attendance (raised by the Veteran on a June 2015 VA Form 21-4138); and (2) entitlement to service connection for type 2 diabetes mellitus (raised by the Veteran on a June 2017 VA Form 21-4138).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to restoration of service connection for ischemic heart disease and of DEA benefits; entitlement to service connection for ischemic CVA, for aphasia, for a right upper extremity neurological disability, for a left upper extremity neurological disability, for a right lower extremity neurological disability, for a left lower extremity neurological disability, for an eye disability, for a kidney disability, for erectile dysfunction, for hypertension, for a psychiatric disability, and for a back disability; entitlement to a TDIU rating; and entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment or adaptive equipment only, are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

For the entire period of claim, the Veteran's service-connected bilateral hearing loss disability is not shown to be worse than Level I hearing acuity in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for an increased rating for bilateral hearing loss.

VA's duty to notify was satisfied by a letter in September 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The Veteran underwent VA audiology examinations and/or testing in November 2014, January 2015, March 2015, and October 2015 (and the Veteran has not alleged that his symptoms have worsened since the most recent examination for this disability in October 2015).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's bilateral hearing loss disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of an increased rating for bilateral hearing loss, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.


On VA audiology examination in November 2014, audiometric testing revealed the following results: 


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
10
30
60
28
96%
LEFT
10
15
55
65
36
96%

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, the Veteran reported at the November 2014 VA examination that his hearing loss impacted the ordinary conditions of his daily life, including ability to work, in that he had difficulty with hearing in conversations and the television.

At a VA audiology consultation in January 2015 (for which the report is located in Virtual VA), audiometric testing revealed the following results: 


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
10
30
60
28
96%
LEFT
10
15
55
65
36
96%

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  As noted above, where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

On VA audiology examination in March 2015, audiometric testing revealed the following results: 


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
10
30
60
28
96%
LEFT
10
15
55
65
36
96%

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  As noted above, where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

On VA audiology examination in October 2015, audiometric testing revealed the following results: 


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
15
35
60
30
92%
LEFT
15
15
60
65
39
92%

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  As noted above, where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, the Veteran reported at the October 2015 VA examination that his hearing loss impacted the ordinary conditions of his daily life, including ability to work, in that he had difficulty with understanding speech in noisy environments.

For the entire period of claim, as shown by the evidence outlined above, the Veteran's service-connected bilateral hearing loss disability is not shown to be worse than Level I hearing acuity in either ear, resulting in no more than a 0 percent rating under 38 C.F.R. § 4.85, Table VII.

The Board notes the Veteran's reports regarding the functional impact of his bilateral hearing loss disability on his daily life.  However, as noted above, the rating for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and such formula has been accepted by VA to account for accompanying functional impairment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

Accordingly, the Board finds that a compensable rating for bilateral hearing loss is not warranted at any time during the evaluation period.  See 38 C.F.R. § 4.85, Code 6100; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

The Board is grateful to the Veteran for his honorable service, to include in the Republic of Vietnam and regrets that, by law, it is unable to provide a more favorable outcome.


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims on appeal for: entitlement to restoration of service connection for ischemic heart disease and of DEA benefits; entitlement to service connection for ischemic CVA, for aphasia, for a right upper extremity neurological disability, for a left upper extremity neurological disability, for a right lower extremity neurological disability, for a left lower extremity neurological disability, for an eye disability, for a kidney disability, for erectile dysfunction, for hypertension, for a psychiatric disability, and for a back disability; entitlement to a TDIU rating; and entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment or adaptive equipment only.

Restoration Claims

An October 2011 rating decision granted service connection for ischemic heart disease (at a 100 percent rating, effective August 31, 2010) and granted basic eligibility to DEA benefits under the provisions of Chapter 35, Title 38, United States Code (effective October 25, 2011).

A June 2013 rating decision (and accompanying June 2013 notification letter) proposed a severance of service connection for ischemic heart disease and of entitlement to DEA benefits, based on a finding of clear and unmistakable error (CUE) in the October 2011 rating decision (noting that the Veteran had never been diagnosed with ischemic heart disease, but instead had been diagnosed with ischemic cerebrovascular accident (CVA)).  Thereafter, an October 2013 rating decision severed service connection for ischemic heart disease (effective January 1, 2014) and severed entitlement to DEA benefits (effective January 1, 2014).

The Veteran has not been afforded a VA heart examination since October 2011 (nearly six years ago).  Since that time, the evidence of record documents that he has been counseled multiple times for being at risk for cardiovascular disease (due to being overweight), and it was also noted (in an August 2013 private treatment report) and that he had a moderate risk for a cardiac ischemic event.  In addition, there are no private or VA treatment reports of record dating since 2015, and the Veteran has indicated that he has continued to receive current treatment.  On remand, after all available treatment records are obtained, the Veteran should be scheduled for a new VA heart examination to determine if he has a current diagnosis of ischemic heart disease.  Thereafter, the AOJ must adjudicate whether the Veteran is entitled to restoration of service connection for ischemic heart disease.

The claim for restoration of DEA benefits is inextricably intertwined with the claim for restoration of service connection for ischemic heart disease.  Therefore, appellate consideration of the claim for restoration of DEA benefits must be deferred pending resolution of the claim for restoration of service connection for ischemic heart disease that is being remanded.

Service Connection Claims

Regarding the claim of service connection for ischemic CVA, the medical evidence of record documents that the Veteran had an ischemic CVA in 2010.  Thereafter, in an April 2017 statement, he indicated that he had had three CVAs.  Furthermore, there are no medical opinions currently of record which address any relationship between his CVAs and his exposure to herbicides in service.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012 (2013) (the National Academy of Sciences concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and stroke).  On remand, after all available treatment records are obtained, he should be scheduled for a new VA examination to obtain such a medical opinion.

Regarding the claims of service connection for aphasia, for a right upper extremity neurological disability, for a left upper extremity neurological disability, for a right lower extremity neurological disability, for a left lower extremity neurological disability, for an eye disability, for a kidney disability, and for erectile dysfunction, the Veteran has stated that these conditions have all been caused or aggravated by his ischemic CVA disability.  Therefore, these claims are inextricably intertwined with the claim for service connection for ischemic CVA, and appellate consideration of such claims must be deferred pending resolution of the claim for service connection for ischemic CVA that is being remanded.

Regarding the claim of service connection for hypertension, there are no medical opinions currently of record which address any relationship between the Veteran's hypertension and his exposure to herbicides in service.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) (the National Academy of Sciences concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension).  On remand, after all available treatment records are obtained, he should be scheduled for a new VA examination to obtain such a medical opinion.

Regarding the claim of service connection for a psychiatric disability, the Veteran's service personnel records document that he received two Article 15 punishments in service (one in November 1968 for being disorderly in the mess hall, and one in December 1968 for being disrespectful to a superior).  There are no medical opinions currently of record which address any relationship between any current psychiatric disabilities and any incident of his military service.  On remand, after all available treatment records are obtained, he should be scheduled for a new VA examination to obtain such a medical opinion.

Regarding the claim of service connection for a back disability, the Veteran's service treatment records document that he was treated in October 1967 for "neck pain also spine."  There are no medical opinions currently of record which address any relationship between any current back disabilities and any incident of his military service.  On remand, after all available treatment records are obtained, he should be scheduled for a new VA examination to obtain such a medical opinion.

TDIU Claim

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The claim for a TDIU rating is inextricably intertwined with the other claims on appeal, and appellate consideration of such claim must be deferred pending resolution of the claims that are being remanded.

Certificate of Eligibility Claim (for assistance in acquiring an automobile or other conveyance and adaptive equipment OR adaptive equipment only)

To warrant entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment under 38 U.S.C.A. § 3902 and 38 C.F.R. § 3.808, the evidence must demonstrate service-connected disability (or disabilities) resulting in one of the following: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.

The claim for a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment or adaptive equipment only is inextricably intertwined with the other claims on appeal, and appellate consideration of such claim must be deferred pending resolution of the claims that are being remanded.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities (remaining on appeal) at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should arrange for HEART, CENTRAL NERVOUS SYSTEM, HYPERTENSION, PSYCHIATRIC, SPINE, AND ALL OTHER APPROPRIATE EXAMINATIONS of the Veteran to ascertain whether he has a current diagnosis of ischemic heart disease AND to ascertain the likely cause of his claimed ischemic CVA disability, hypertension, psychiatric disability, and back disability.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINERS IN CONJUNCTION WITH THE EXAMINATIONS. Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiners must provide opinions that respond to the following:

a. For ischemic heart disease: Please identify whether the Veteran has a current diagnosis of this disability (to include at any point during the period of the current claim).

b. For the Veteran's ischemic CVA disability: Please identify the likely cause for this disability, as follows: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (including his conceded exposure to HERBICIDES during his service in Vietnam)?

c. For the Veteran's hypertension: Please identify the likely cause for this disability, as follows: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (including his conceded exposure to HERBICIDES during his service in Vietnam)?

d. For any psychiatric disability: Please identify (by diagnosis) each such PSYCHIATRIC disability entity that is found or shown by the record.  Thereafter, please identify the likely cause for each such disability, as follows: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (including his two Article 15 punishments, as documented in his service personnel records)?

e. For any back disability: Please identify (by diagnosis) each such BACK disability entity that is found or shown by the record.  Thereafter, please identify the likely cause for each such disability, as follows: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (including his report of spine pain in October 1967, as documented in his service treatment records)?

The examiners MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and READJUDICATE the claims on appeal for the following:

a. Entitlement to restoration of service connection for ischemic heart disease, FOLLOWED BY entitlement to restoration of DEA benefits (AFTER any further development indicated and in light of the determination made on the ischemic heart disease issue);

b. Entitlement to service connection for ischemic CVA, FOLLOWED BY entitlement to service connection for aphasia, for a right upper extremity neurological disability, for a left upper extremity neurological disability, for a right lower extremity neurological disability, for a left lower extremity neurological disability, for an eye disability, for a kidney disability, and for erectile dysfunction (AFTER any further development indicated and in light of the determination made on the ischemic CVA issue);

c. Entitlement to service connection for hypertension;

d. Entitlement to service connection for a psychiatric disability;

e. Entitlement to service connection for a back disability; 

f. Entitlement to a TDIU rating (AFTER any further development indicated and in light of the determination made on ALL of the aforementioned issues); AND

g. Entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment OR adaptive equipment only (AFTER any further development indicated and in light of the determination made on ALL of the aforementioned issues).

If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


